DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 
2.	Claims 1 and 17 have been amended, and claims 11-16 and 18-20 have been canceled as requested in the amendment filed February 25, 2022. Following the amendment, claims 1-3, 6-10 and 17 are pending in the present application.

3.	Claims 1-3, 6-10 and 17 are under examination in the current office action.

Priority
4.	As discussed at section 5 of the 01/08/2021 Office action, and in view of applicant’s claim amendments, for purpose of applying prior art all claims have been accorded the effective filing date of 07/27/2017. Applicant did not traverse the priority determination. 

Terminal Disclaimer
5.	The terminal disclaimer filed on February 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 15/909,765 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, 

Maintained Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3, 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2004/017946 A1) and Bellotti et al. (US 8,637,460 B2; issued 01/28/2014) in view of Schumaker et al. (Methods Enzymol. 1986, 128, 155-170) and Hafiane et al. (BBA Clinical, 2015, 3, 175-188). The rejection is maintained for reasons of record and as discussed below.

7.	Claims 1-3, 6-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2004/017946 A1) and Bellotti et al. (US 8,637,460 B2; issued 01/28/2014; listed on IDS) in view of Schumaker et al. (Methods Enzymol. 1986, 128, 155-170) and Hafiane et al. (BBA Clinical, 2015, 3, 175-188) as applied to claims 1-3, 9-10 and 13-20 above, and further in view of Roher et al. (Alzheimer's & Dementia, 2011, 7:436-444). The rejection is maintained for reasons of record and as discussed below.

	The basis of the above rejections have been set forth previously (see sections 6 and 7, respectfully, of the 01/08/2021 Office action) and therefore will not be reiterated here. With respect to the amendment to claim 1, each of the steps and limitations for increasing the concentration of pre-beta HDL particles by separating pre-beta HDL 
The teachings of Schumaker et al. and Hafiane et al. are cumulative. In particular, Schumaker et al. teach a method of sequential flotation ultracentrifugation which can be used to separate and isolate the different classes of plasma lipoproteins, including very low-density lipoprotein (VLDL), intermediate-density lipoprotein (IDL), low-density lipoprotein (LDL) and high-density lipoprotein (HDL).  The method utilizes density gradients to separate the different classes of lipoproteins. Schumaker teaches that the density range for VLDL is 0.940-1.006 g/ml, IDL is 1.006-1.019 g/ml, LDL is 1.019-1.063 g/ml, and HDL is 1.063-1.210 g/ml (see Table at p. 157). The method disclosed by Schumaker at pp. 164-165, and how it corresponds to the presently claimed method, includes: 
adjusting the density of a plasma sample to 1.006 g/ml and then spinning the sample, the VLDL will be found in the supernatant (spinning the modified HDLs at a density in a range of 0.8 to 1.2 to yield a first top fraction and first bottom fraction);
re-suspending the subnatent and pellet (i.e., the first bottom portion containing IDL, LDL and HDL), adjusting the density to 1.019 g/ml, and centrifuging again (separating the first bottom fraction containing plasma with the LDLs and the HDLs; spinning the first bottom fraction at a density in a range of 0.8 to 1.2 to yield a second top fraction and a second bottom fraction);
the supernatant containing the IDL are removed, and the subnatent and pellet (i.e., the second bottom portion) are mixed, adjusted to a density of 1.063 g/ml, and centrifuged (separating out the second bottom fraction containing the HDLs; spinning the second bottom fraction at a density in a range of 1 to 1. 5 to yield a third top fraction and an third bottom fraction);
the top portion containing the LDL are removed, and the subnatent and pellet (i.e., the third bottom portion) containing the HDL are mixed, adjusted to a density of 1.21 g/ml, and spun again; 
the HDL portion is now recovered (separating out the third bottom fraction containing the pre-beta HDL particles and plasma proteins; and spinning the third bottom fraction at a density in a range of 1 to 1.5 to separate pre-beta HDL particles from plasma proteins).
Such teachings are therefore directly on point to each of the steps recited in amended claim 1.
	Consistent with method disclosed by Schumaker, Hafiane et al. review various art-accepted techniques for isolating and measuring plasma HDLs, such as ultracentrifugation methods including density gradient fractionation of plasma lipoproteins as taught by Schumaker. Hafiane teaches that density gradient ultracentrifugation (UTC) is multi-step process, wherein, for example, plasma based on the initial hydrated density range (1.006 g/ml) is increased to 1.063 g/ml with neutral salts; subsequent steps with increasing densities and spins are performed for HDL isolation. Hafiane also notes that plasma proteins, which can contaminate the isolation of HDL, are typically found at a density of >1.25 g/ml (see section 3.3 at p. 177). Thus, one of skill in the art would have recognized that performing a final spin at a density of 1.25 g/ml, and retaining the supernatant containing the HDL particles, would effectively remove any contaminating plasma proteins from the sample, thus separating the pre-beta HDL particles from contaminating plasma proteins. 
	Collectively, therefore, the teachings of Schumaker and Hafiane provide for all elements of the steps and densities used to separate modified HDL containing pre-beta HDL particles from plasma samples as presently recited in claims 1 and 17. Note that the stepwise method utilized by Schumaker and Hafiane to isolate HDL particles is the same as that described by the instant specification at Figure 1F and p. 34 to concentrate pre-beta HDL particles. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the sequential density gradient ultracentrifugation technique taught by Schumaker and Hafiane to isolate and concentrate plasma HDL particles within the therapeutic method of treating AD comprising administering modified HDL particles to a patient in need thereof as taught by Zhu and Bellotti and thereby arrive at the presently claimed invention. In particular, Bellotti explicitly teaches that density gradient ultracentrifugation may be used to separate LDL and HDL particles, and Schumaker and Hafiane provide a stepwise method for performing such a technique.  
Again, given that the instant specification utilized the same method steps of sequential density gradient ultracentrifugation to separate pre-beta HDL particles from plasma particles and/or other HDL particles that are disclosed by the prior art, performing the prior art technique as outlined in the prior art references would be expected to necessarily result in the separation and isolation of pre-beta HDL particles as claimed, which HDL particles could then be successfully administered to a patient for the treatment of AD as taught by Zhu and Bellotti. 

Response to Arguments
8.	Both of the above rejections have been addressed together by Applicant in the response filed 02/25/2022. Applicant argues that cited references do not teach the invention as currently claimed. Specifically, it is argued that Bellotti does not teach the second step of separating pre-beta HDL from delipidated or modified HDL using ultracentrifugation. According to applicant, it would not make sense to combine the separation techniques of Schumaker and Hafiane with Bellotti because the entire purpose of Bellotti is to generate and isolate pre-beta HDL, whereas Schumaker and Hafiane teach separating classes of lipoproteins, such as LDL and HDL, but do not teach specifically separating pre-beta HDL from delipidated or modified HDL. 
Applicant asserts there is no motivation in Bellotti to repeat the isolation process using ultracentrifugation. Applicant contends that Bellotti does not teach using ultracentrifugation to separate two types of HDL particles, specifically pre-beta HDL particles and modified HDL particles. It is further argued that neither Schumaker nor Hafiane teach using ultracentrifugation to separate these two types of HDL particles.
9.	Applicant’s arguments have been considered but are not persuasive. As noted by applicant, the importance of pre-beta HDL particles and increasing their concentration within an isolated HDL fraction is taught by Bellotti. In particular, Bellotti discloses that pre-beta HDL is essential for inducing cellular cholesterol efflux, and thus Bellotti 
The Schumaker and Hafiane references are provided to demonstrate what was known in the art at the time of filing with respect to the use of ultracentrifugation techniques to separate lipoproteins. Hafiane, for example, indicates that density gradient ultracentrifugation (UTC)(which is the method taught by Schumaker and recited in the instant claims) is the gold standard for lipoprotein separation (see Table 5). As noted previously, Hafiane further teaches that plasma proteins are typically found at a density of greater than 1.25 g/ml. Thus, given that the skilled artisan would have been motivated by the teachings of Bellotti to isolate pre-beta HDL for therapeutic use, it would have been obvious to have performed a final spin at a density of 1.25 g/ml in order to separate the pre-beta HDL from other contaminating plasma proteins. And because the method of separating lipoproteins using density gradient UTC was well-known, routine and conventional within the art at the time of filing, the artisan would have had a reasonable expectation that a final spin to separate pre-beta HDL from other plasma proteins would have been successful. 
The combined teachings of the above references therefore still render obvious the presently recited invention of claims 1-3, 6-10 and 17. Note that applicant did not specifically address the second obviousness rejection containing the Roher et al. reference. Accordingly, both rejections at sections 6 and 7 above are therefore maintained.


Conclusion
10.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649